Name: Commission Regulation (EEC) No 452/88 of 17 February 1988 on offers tendered in respect of the 14th invitation to tender issued under the standing invitation to tender referred to in Regulation (EEC) No 3905/86
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 46/ 12 Official Journal of the European Communities 19. 2. 88 COMMISSION REGULATION (EEC) No 452/88 of 17 February 1988 on offers tendered in respect of the 14th invitation to tender issued under the standing invitation to tender referred to in Regulation (EEC) No 3905/86 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 (2), and in particular Article 7 (3) thereof, Whereas, pursuant to Commission Regulation (EEC) No 3905/86 of 22 December 1986 on the sale by tender, for export, of beef held by certain intervention agencies to Peru (3), as last amended by Regulation (EEC) No 3302/87 (4), intervention agencies have issued a standing invitation to tender in respect of certain quantities of beef which they hold ; Whereas no offers were received in respect of the 14th individual invitation to tender : HAS ADOPTED THIS REGULATION : Article 1 For the 14th individual invitation to tender pursuant to Regulation (EEC) No 3905/86, in respect of which the time limit for the submission of tenders expired on 10 February 1988 , no award shall be made. Article 2 This Regulation shall enter into force on 22 February 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 February 1988 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 148, 28 . 6. 1968 , p. 24. 0 OJ No L 370, 30 . 12. 1987, p. 7. (3) OJ No L 364, 23 . 12. 1986, p. 17. (4) OJ No L 313, 4. 11 . 1987, p. 5.